DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.

Response to Amendment
This action is in response to the remark entered on February 17, 2022.
Claims 1-20 are pending in the current application.
Claim 9 is amended.

Response to Arguments
Applicant's remarks filed 02/17/2022, pages 7, regarding the rejection of claims 9-11 under 35 USC 102(a)(1) have been fully considered, and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski) in view of Perez et al. (US 2015/0153835 A1) (hereinafter Perez) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claims 9-11, wherein claims 9-11 are now addressed by the combination of Bradski and Perez for the reasons as outlined below.

Applicant's remarks filed 02/17/2022, page 7-17, regarding the rejection of claim 1, and similarly claim 17 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive.
The Applicant first alleges that the gyroscopes and accelerometers disclosed in Bradski are not an event detection sensor.
The Examiner respectfully disagrees. In regards to the claim limitation, the Examiner broadly interprets, “event detection sensor,” plainly as a sensor, whose purpose is to detect events or changes in its environment and send the information to other electronics. Therefore Examiner reads Bradski’s inertial sensors discussed in Paragraphs [0539], [0672] & [0792] that include accelerometers and gyros as the event detection sensors that detect user poses, pose changes, and other head movements. It is the user poses, pose changes, and other head movements that the Examiner notes are the events that the gyros and accelerometers detect. Therefore Bradski discloses of the, “event detection sensor.” Furthermore, it is noted that the features upon which applicant relies (i.e., “The relied-upon gyroscope of paragraph 672 does not output video frames”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant further alleges that Bradski does not disclose that the, “at least one event detection sensor (EDS) configured to output signals to enable the ISP to control the camera unit to generate a first RGB and/or IR image at a current time = t and to extrapolate, from the RGB and/or IR image, a predicted image for a future time = t + D.” 
The Examiner respectfully disagrees. As discussed previously above, the Examiner reads the inertial sensors comprising gyros and accelerometers as Applicant’s, “event detection sensor,” that detects user poses, pose changes, and other head movements, and outputs such data, reading on as the “output signals to enable the ISP,” to the processor/controller, reading as the ISP, discussed in paragraphs [0215], [0539], [0783]-[0799] & [0985]. Then, the processor/controller of the display device accordingly uses the pose process data to project, or predict, a set of images to the user. In Paragraphs [0931]-[0943], Bradski discusses of the display device measuring the pose from the gyro and accelerometer data, then tracks the points in a frame using the pose determined from the sensors to then fit a vector-valued function forward in time to the points in the frame, thus extrapolating the points in a frame to predict future pose of a pose-tagged image that will be used to create super-resolution images at the future pose. Thus, Bradski discloses the limitation of, “at least one event detection sensor (EDS) configured to output signals to enable the ISP to control the camera unit to generate a first RGB and/or IR image at a current time = t and to extrapolate, from the RGB and/or IR image, a predicted image for a future time = t + D.” 
The Applicant then alleges that Mironovich fails to disclose of an EDS and that it does not sense any illuminance changes.
The Examiner respectfully disagrees. "In order to rely on a reference as a basis for rejection of an applicant's invention, the reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the inventor was concerned." In re Oetiker, 977 F.2d 1443, 1446, 24 USPQ2d 1443, 1445 (Fed. Cir. 1992). See also In re Deminski, 796 F.2d 436, 230 USPQ 313 (Fed. Cir. 1986); In re Clay, 966 F.2d 656, 659, 23 USPQ2d 1058, 1060-61 (Fed. Cir. 1992) ("A reference is reasonably pertinent if, even though it may be in a different field from that of the inventor's endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his problem."); Wang Laboratories Inc. v. Toshiba Corp., 993 F.2d 858, 26 USPQ2d 1767 (Fed. Cir. 1993); and State Contracting & Eng'g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1069, 68 USPQ2d 1481, 1490 (Fed. Cir. 2003) (where the general scope of a reference is outside the pertinent field of endeavor, the reference may be considered analogous art if subject matter disclosed therein is relevant to the particular problem with which the inventor is involved). In this case, Mironovich is in the same endeavor as Applicant’s invention in regards to forming and displaying video images and is pertinent to Applicant’s invention to predict images based on illuminance changes detected in images. Mironovich senses changes in light or luminance when generating a predicted image block by using a reference block within a reference frame by detecting or determining a local difference in illumination between the reference block and current coded block as discussed in paragraphs [0102]-[0108]. Such a technique is known in the art of video compression and display, and one of ordinary skill in the art would have recognized that applying the known technique of Mironovich would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mironovich to the teachings of Bradski would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such image processing features into similar image display systems. Further, applying the ability to predict images based on an illumination difference to Bradski’s image signal processor that processes images captured by the camera accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved video display system that predicts image blocks through detection of illumination changes and correction while allowing increases in efficiency of compression resulting in efficient data transmission and faster video display as discussed in Paragraph [0022] in Mironovich.
Therefore the rejection of claim 1 and 17 under 35 USC 103 is maintained.

Applicant's remarks filed 02/17/2022, page 17, regarding the rejection of claim 3, under 35 U.S.C. § 103, and similarly claim 11 under 35 USC 102(a)(1) have been fully considered, and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski) in view of Margolis et al. (US 2017/0213388 A1) (hereinafter Margolis) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claims 3 & 11, wherein claims 3 & 11 are now addressed by the combination of Bradski and Margolis for the reasons as outlined below.

Applicant's remarks filed 02/17/2022, page 18-20, regarding the rejection of claim 18 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive.
	The Applicant asserts that Chow does not teach the claim limitation of, “receiving signals representing changes in light intensity, the signals comprising a zero indicating no change, a negative number indicating decreasing, and a positive number indicating increasing; and using the signals representing changes in light intensity.”
The Examiner respectfully disagrees because Chow teaches the above claim limitations. In Col. 13 ll. 22-59, Chow discusses how an ASIC processor determines which pixels have changed from picture to picture through differential image processing, by explicitly disclosing that output frames carrying zeros indicate pixels that contain no change, and that pixels showing change will be either positive or negative magnitudes, and then storing a new frame using the changed pixels that determine new light levels. The Examiner notes that positive or negative magnitudes show a positive number or negative number, respectively, when determining changes in light intensity between pictures in differential image processing. Therefore, Chow teaches the limitation of, “receiving signals representing changes in light intensity, the signals comprising a zero indicating no change, a negative number indicating decreasing, and a positive number indicating increasing; and using the signals representing changes in light intensity,” and it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathieu to integrate and implement the pixel difference elements of Chow as above, to compress images by taking note of differences between frames that allow for more rapid location of difference pixels as Chow discusses in Cols. 2-3, ll. 66-57. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have integrate and implement the pixel difference elements as in the improvement discussed in Chow in the method of Mathieu. As in Chow, it is within the capabilities of one of ordinary skill in the art to integrate and implement the pixel difference elements to Mathieu’s method of generating a predicted image through identifying differences in pixel intensity with the predicted result of identifying respective pixel differences between two images at different times, and applying the respective pixel differences to a current image to predict and determine future images in compressed conditions.
	The Applicant then asserts that PHOSITA implementing Matheiu would be led away from modifying Matheiu with Chow.
The Examiner respectfully disagrees. Chow, in the same field of endeavor of video processing as with Matheiu, enhances Matheiu by identifying and introducing pixel differences to current images that assist in predicting future images, and does not constitute a teaching away from any of alternatives because their disclosures do not criticize, discredit, or otherwise discourage the solution claimed…." Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016). Furthermore, the Applicant offers no evidence explaining how Chow would defeat the principle of Matheiu and how PHOSITA would be led away from modifying Matheiu with Chow. Thus, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Therefore the rejection of claim 18 under 35 USC 103 is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski) in view of Mironovich et al. (US 2014/0010305 A1) (hereinafter Mironovich).

Regarding claim 1, Bradski discloses a system comprising:
at least one virtual reality or augmented reality (AR) head-mounted display (HMD) [Paragraph [0180], Fig. 1, HMD 12] comprising:
at least one camera unit configured to generate red-green-blue (RGB) images [Paragraph [0195]-[0200], [0357]-[0358] & [1181], User-sensing system 35 includes one or more visible spectrum camera sensors];
at least one image signal processor (ISP) [Paragraph [0195], Fig. 3, Display device including Processor 38 as ISP]; and
at least one event detection sensor (EDS) configured to output signals [Paragraph [0672], Gyros, accelerometers as EDS] to enable the ISP to control the camera unit to generate a first RGB image at a current time = t and to extrapolate, from the RGB image, a predicted image for a future time = t + D, wherein D is a time value [Paragraph [0943], Fig. 3, Display device tracks 2-D points through successive frames, and then projects vector-valued function forward in time to create prediction of next image].
However, Bradski does not explicitly disclose the one event detection sensor (EDS) configured to output signals representing changes in illumination intensity to the ISP.
Mironovich teaches the one event detection sensor (EDS) configured to output signals representing changes in illumination intensity to the ISP [Paragraph [0102]-[0106] & [0236], Processor, as EDS, Detecting local illumination change and correction of illumination to predict image blocks].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate and implement the illumination corrector of Mironovich as above, to output signals representing changes in illumination intensity to the processor that can be used to predict image block based on previous images (Mironovich, Paragraphs [0102]-[0106]).

Regarding claim 2, Bradski and Mironovich disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim. 
Furthermore, Bradski discloses wherein the camera unit is configured to generate infrared (IR) images [Paragraph [0195]-[0200], [0357]-[0358] & [1181], User-sensing system 35 includes one or more infrared camera sensors].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski) in view of Margolis et al. (US 2017/0213388 A1) (hereinafter Margolis).

Regarding claim 3, Bradski and Mironovich disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim. 
Furthermore, Bradski discloses the camera unit, ISP, and EDS are disposed on a single chip [Paragraph [0531]-[0545] & [1209]-[1211], PCBAs, as single chip, include gyroscopic sensors, graphical processing units, and chip-level cameras].
However, Bradski and discloses wherein the camera unit, ISP, and EDS are disposed on a single chip 
Margolis teaches wherein the camera unit, ISP, and EDS are disposed on a single chip [Paragraph [0032], Figs. 2A, Mobile device 19 including processor 146, camera 148, sensors 149, may be integrated on a single chip substrate or system on a chip, as digital signal processor].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate the camera, ISP, and EDS onto a single chip as discussed in Margolis as above, for the integrated design saves design space and reduces connections for easy portability (Margolis, Paragraphs [0031]-[0032]).

Regarding claim 4, Bradski and Mironovich disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim. 
Furthermore, Bradski discloses of the camera unit, ISP, and EDS [Paragraph [0531]-[0545] & [1209]-[1211], gyroscopic sensors, graphical processing units, and chip-level cameras].
However, Bradski and Mironovich do not explicitly disclose  wherein processing of the camera unit, ISP, and EDS is implemented by a digital signal processor (DSP).
Margolis teaches wherein processing of the camera unit, ISP, and EDS is implemented by a digital signal processor (DSP) [Paragraph [0032], Figs. 2A, Mobile device 19 including processor 146, camera 148, sensors 149, may be integrated on a single chip substrate or system on a chip, as digital signal processor].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate the camera, ISP, and EDS onto a single chip as discussed in Margolis as above, for the integrated design saves design space and reduces connections for easy portability (Margolis, Paragraphs [0031]-[0032]).

Claims 5, 7-8 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski) and Mironovich et al. (US 2014/0010305 A1) (hereinafter Mironovich) in view of Mathieu et al. (US 2018/0137389 A1) (hereinafter Mathieu).

Regarding claim 5, Bradski and Mironovich disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim. 
Furthermore, Bradski discloses wherein the ISP is configured to receive from at least one application associated with the HMD [Paragraph [0180] & [0942], Applications distributed in AR system to provide certain functions].
However, Bradski and Mironovich do not explicitly disclose of receiving the time value D.
Mathieu teaches of receiving the time value D [Paragraph [0061], Receiving t+2, with D = 2, wherein computing device predicts second future frame via generative model].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate the predictive model discussed in Mathieu is as above, to provide a specific time for when a prediction is requested (Mathieu, Paragraphs [0061]).

Regarding claim 7, Bradski and Mironovich disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim. 
However, neither Bradski nor Mironovich disclose the particulars of claim 7.
Mathieu teaches wherein the ISP is configured with instructions executable by the ISP to generate a second RGB image at time t + D [Paragraph [0053] & [0061], Receiving t +2, with D = 2, wherein computing device predicts second future frame via generative model, making RGB predictions].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate the predictive model discussed in Mathieu is as above, to provide a specific time for when a prediction is requested (Mathieu, Paragraphs [0061]).

Regarding claim 8, Bradski, Mironovich, and Mathieu disclose the system of Claim 7, and are analyzed as previously discussed with respect to the claim. 
Furthermore, Mathieu teaches wherein the ISP is configured with instructions executable by the ISP to: execute at least one neural network (NN) to generate the predicted image [Paragraph [0019], Particular embodiments train a convolutional neural network (CNN) to generate future frames given an input sequence]; and
feed back to the NN a difference between the first image and an earlier second image based at least in part on a timestamp associated with the first image matching a timestamp associated with the second image [Paragraph [0061], Receiving plurality of input frames of a video sequence at time and training a convolutional network to predict one or more future frames of the video sequence, especially at time t + 2, wherein computing device predicts second frame using a predicted future frame at t + 1, thus feeding back to NN using image gradient difference loss model].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate predictive model discussed in Mathieu is as above, to provide a specific time for when a prediction is requested (Mathieu, Paragraphs [0061]).

Regarding claim 15, Bradski and Mironovich disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim. 
However, neither Bradski nor Mironovich disclose the particulars of claim 15.
Mathieu teaches wherein the ISP is configured with instructions executable by the ISP to generate a second image at time t + D [Paragraph [0061], Receiving t +2, with D = 2, wherein computing device predicts second future frame via generative model].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate the predictive model discussed in Mathieu is as above, to provide a specific time for when a prediction is requested (Mathieu, Paragraphs [0061]).

Regarding claim 16, Bradski, Mironovich, and Mathieu disclose the system of Claim 15, and are analyzed as previously discussed with respect to the claim. 
Furthermore, Mathieu teaches wherein the ISP is configured with instructions executable by the ISP to execute at least one neural network (NN) to generate the predicted image [Paragraph [0019], Particular embodiments train a convolutional neural network (CNN) to generate future frames given an input sequence] and to feed back the second image to the NN to train the NN [Paragraph [0061], Receiving plurality of input frames of a video sequence at time and training a convolutional network to predict one or more future frames of the video sequence, especially at time t + 2, wherein computing device predicts second frame using a predicted future frame at t + 1, thus feeding back to NN].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate predictive model discussed in Mathieu is as above, to provide a specific time for when a prediction is requested (Mathieu, Paragraphs [0061]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski), Mironovich et al. (US 2014/0010305 A1) (hereinafter Mironovich), and Mathieu et al. (US 2018/0137389 A1) (hereinafter Mathieu) in view of Levine et al. (US 2017/0334066 A1) (hereinafter Levine).

Regarding claim 6, Bradski, Mironovich, and Mathieu disclose the system of Claim 5, and are analyzed as previously discussed with respect to the claim. 
However, neither Bradski, Mironovich, nor Mathieu disclose the particulars of claim 6.
Levine teaches wherein the ISP is configured with instructions executable by the ISP to return the first image and the predicted image to the application [Paragraph [0086]-[0090], Generating predicted image through neural network based on application of the initial generated image and movement parameters, and returns images back to system].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate the neural network discussed in Levine as above, to predict images and transformation of movement and effectively “visualize” results of predicted movements before occurrence (Levine, Paragraphs [0002]-[0003]).

Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski) in view of Perez et al. (US 2015/0153835 A1) (hereinafter Perez).

Regarding claim 9, Bradski discloses a system comprising:
at least one camera unit configured to generate red-green-blue (RGB) images and/or infrared (IR) images [Paragraph [0195]-[0200], [0357]-[0358] & [1181], User-sensing system 35 includes one or more visible spectrum camera sensors and infrared camera sensors];
at least one image signal processor (ISP) [Paragraph [0195], Fig. 3, Display device including Processor 38 as ISP]; and
at least one event detection sensor (EDS) configured to output signals [Paragraph [0672], Gyros, accelerometers as EDS] to enable the ISP to control the camera unit to generate a first RGB and/or IR image at a current time = t and to extrapolate, from the RGB and/or IR image, a predicted image for a future time = t + D [Paragraph [0943], Fig. 3, Display device tracks 2-D points through successive frames, and then projects vector-valued function forward in time to create prediction of next image].
However, Bradski does not explicitly disclose use of change of light intensity as sensed by one or more camera pixels as an indication of motion.
Perez teaches use of change of light intensity as sensed by one or more camera pixels as an indication of motion [Paragraph [0070], in a block 172, detection system results are analyzed to detect objects, object attributes, motions, and so forth based on changes in image or other sensed parameters (e.g., brightness, and so forth)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate brightness detection discussed in Perez as above, for improved image based machine interface and/or communication by interpreting a control object's position and/or motion (including objects having one or more articulating members, i.e., humans and/or animals and/or machines). Among other aspects, embodiments can enable automatically (e.g., programmatically) initializing predictive information based upon an initialization parameter determined from characteristics of a complex control object in observed information (Perez, Paragraphs [0030]).

Regarding claim 10, Bradski and Perez disclose the system of Claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Bradski  discloses wherein the camera unit is configured to generate RGB images [Paragraph [0195]-[0200], [0357]-[0358] & [1181], User-sensing system 35 includes one or more visible spectrum camera sensors, to generate RGB images].

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski) and Perez et al. (US 2015/0153835 A1) (hereinafter Perez) in view of Margolis et al. (US 2017/0213388 A1) (hereinafter Margolis).

Regarding claim 11, Bradski and Perez disclose the system of Claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Bradski discloses the camera unit, ISP, and EDS [Paragraph [0531]-[0545] & [1209]-[1211], PCBAs, as single chip, include gyroscopic sensors, graphical processing units, and chip-level cameras].
However, Bradski and discloses wherein the camera unit, ISP, and EDS are disposed on a single chip 
Margolis teaches wherein the camera unit, ISP, and EDS are disposed on a single chip [Paragraph [0032], Figs. 2A, Mobile device 19 including processor 146, camera 148, sensors 149, may be integrated on a single chip substrate or system on a chip, as digital signal processor].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate the camera, ISP, and EDS onto a single chip as discussed in Margolis as above, for the integrated design saves design space and reduces connections for easy portability (Margolis, Paragraphs [0031]-[0032]).

Regarding claim 12, Bradski and Perez disclose the system of Claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Bradski discloses of the camera unit, ISP, and EDS [Paragraph [0531]-[0545] & [1209]-[1211], gyroscopic sensors, graphical processing units, and chip-level cameras].
However, Bradski does not explicitly disclose wherein processing of the camera unit, ISP, and EDS is implemented by a digital signal processor (DSP).
Margolis teaches wherein processing of the camera unit, ISP, and EDS is implemented by a digital signal processor (DSP) [Paragraph [0032], Figs. 2A, Mobile device 19 including processor 146, camera 148, sensors 149, may be integrated on a single chip substrate or system on a chip, as digital signal processor].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate the camera, ISP, and EDS onto a single chip as discussed in Margolis as above, for the integrated design saves design space and reduces connections for easy portability (Margolis, Paragraphs [0031]-[0032]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski) and Perez et al. (US 2015/0153835 A1) (hereinafter Perez) in view of Mathieu et al. (US 2018/0137389 A1) (hereinafter Mathieu).

Regarding claim 13, Bradski and Perez disclose the system of Claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Bradski discloses wherein the ISP is configured to receive from at least one application associated with a head-mounted display (HMD) [Paragraph [0180] & [0942], Applications distributed in AR system to provide certain functions].
However, Bradski does not explicitly disclose receiving D.
Mathieu teaches wherein the ISP is configured to receive D [Paragraph [0061], Receiving t +2, with D = 2, wherein computing device predicts second future frame via generative model].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate the predictive model discussed in Mathieu is as above, to provide a specific time for when a prediction is requested (Mathieu, Paragraphs [0061]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski), Perez et al. (US 2015/0153835 A1) (hereinafter Perez), and Mathieu et al. (US 2018/0137389 A1) (hereinafter Mathieu) in view of Levine et al. (US 2017/0334066 A1) (hereinafter Levine).

Regarding claim 14, Bradski, Perez, and Mathieu disclose the system of Claim 13, and are analyzed as previously discussed with respect to the claim. 
However, neither Bradski, Perez, nor Mathieu disclose the particulars of claim 14.
Levine teaches wherein the ISP is configured with instructions executable by the ISP to return the first image and the predicted image to the application [Paragraph [0086]-[0090], Generating predicted image through neural network based on application of the initial generated image and movement parameters, and returns images back to system].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate the neural network discussed in Levine as above, to predict images and transformation of movement and effectively “visualize” results of predicted movements before occurrence (Levine, Paragraphs [0002]-[0003]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski) and Perez et al. (US 2015/0153835 A1) (hereinafter Perez) in view of Mironovich et al. (US 2014/0010305 A1) (hereinafter Mironovich).

Regarding claim 17, Bradski and Perez disclose the system of Claim 9, and are analyzed as previously discussed with respect to the claim. 
However, Bradski and Perez do not explicitly disclose wherein the signals output by the EDS represent changes in illumination intensity.
Mironovich teaches wherein the signals output by the EDS represent changes in illumination intensity [Paragraph [0102]-[0106] & [0236], Processor, as EDS, Detecting local illumination change and correction of illumination to predict image blocks].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate and implement the illumination corrector of Mironovich as above, to output signals representing changes in illumination intensity to the processor that can be used to predict image block based on previous images (Mironovich, Paragraphs [0102]-[0106]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al. (US 2018/0137389 A1) (hereinafter Mathieu) in view of Chow et al. (US 5,949,064) (hereinafter Chow).



	Regarding claim 18, Mathieu discloses a method comprising:
	receiving a time D; generating a first image at a current time; generating a predicted image for a future time that equals the current time plus D [Paragraph [0061], Receiving plurality of input frames of a video sequence at time and training a convolutional network to predict one or more future frames of the video sequence, especially at time t + 2, wherein computing device predicts second frame using a predicted future frame at t + 1, thus feeding back to NN].
	However, Mathieu does not explicitly disclose of receiving signals representing changes in light intensity, the signals comprising a zero indicating no change, a negative number indicating decreasing, and a positive number indicating increasing; and using the signals representing changes in light intensity. 
	Chow teaches of receiving signals representing changes in light intensity, the signals comprising a zero indicating no change, a negative number indicating decreasing, and a positive number indicating increasing; and using the signals representing changes in light intensity [Col. 13 ll. 22-59, Output frame predominantly carries zeros (pixels with no change), while pixels showing change will be positive or negative magnitudes, determining which pixels have changed, and then storing a new frame using the changed pixels that determine new light levels]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathieu to integrate and implement the pixel difference elements of Chow as above, to compress image by taking note of differences between frames that allow for more rapid location of difference pixels (Chow, Cols. 2-3, ll. 66-57).

Regarding claim 20, Mathieu and Chow disclose the method of Claim 18, and are analyzed as previously discussed with respect to the claim.
Furthermore, Mathieu discloses of comprising:
generating the predicted image using at least one neural network (NN) [Paragraph [0019], Particular embodiments train a convolutional neural network (CNN) to generate future frames given an input sequence];
generating a second image at a time equal to the current time at which the first image was generated plus D [Paragraph [0061], Receiving t +2, with D = 2, wherein computing device predicts second future frame via generative model]; and providing the second image to the NN to train the NN [Paragraph [0061], Receiving plurality of input frames of a video sequence at time and training a convolutional network to predict one or more future frames of the video sequence, especially at time t + 2, wherein computing device predicts second frame using a predicted future frame at t + 1, thus feeding back to NN].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al. (US 2018/0137389 A1) (hereinafter Mathieu) and Chow et al. (US 5,949,064) (hereinafter Chow) in view of Levine et al. (US 2017/0334066 A1) (hereinafter Levine), and further in view of Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski).

Regarding claim 19, Mathieu and Chow disclose the method of Claim 18, and are analyzed as previously discussed with respect to the claim.
However, Mathieu and Chow do not explicitly disclose the particulars of claim 19.
Levine teaches the method of comprising returning the first image and the predicted image [Paragraph [0086]-[0090], Generating predicted image through neural network based on application of the initial generated image and movement parameters, and returns images back to system].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathieu to integrate the neural network discussed in Levine as above, to predict images and transformation of movement and effectively “visualize” results of predicted movements before occurrence (Levine, Paragraphs [0002]-[0003]).
However, neither Mathieu, Chow, nor Levine disclose of at least an application associated with a head-mounted display (HMD).
Bradski teaches of at least an application associated with a head-mounted display (HMD) [Paragraph [0180], Fig. 1, HMD 12].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathieu to integrate the head-mounted display discussed in Bradski is as above, to output and present virtual content to an audience (Bradski, Paragraphs [0013]-[0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487